Memorandum by the Court.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board, filed May 5, 1969, sustaining the disqualification of claimant from benefits on the ground that he voluntarily left his employment without good cause. The record contains substantial evidence to support the finding that claimant left his last employment for the sole purpose of seeking other employment and under such circumstances he may be disqualified. (See *861Matter of Kansky [Catherwood], 27 A D 2d 887.) Decision affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by the court.